


Exhibit 10.15

 

SEPRACOR INC.

 

Executive Retention Agreement

 

THIS EXECUTIVE RETENTION AGREEMENT by and between Sepracor Inc., a Delaware
corporation (the “Company”), and (the “Executive”) is made as                 
(the “Effective Date”).

 

WHEREAS, the Company recognizes that, as is the case with many publicly-held
corporations, the possibility of a change in control of the Company exists and
that such possibility, and the uncertainty and questions which it may raise
among key personnel, may result in the departure or distraction of key personnel
to the detriment of the Company and its stockholders, and

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances.

 

NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ, the Company agrees that the Executive shall receive the
severance benefits set forth in this Agreement (including a certain “gross up”
payment originally authorized by the Board on February 25, 1999 and set forth in
Section 4.3 of this Agreement) in the event the Executive’s employment with the
Company is terminated under the circumstances described below subsequent to a
Change in Control (as defined in Section 1.1).

 


1.             KEY DEFINITIONS.


 

As used herein, the following terms shall have the following respective
meanings:

 


1.1           “CHANGE IN CONTROL” MEANS AN EVENT OR OCCURRENCE SET FORTH IN ANY
ONE OR MORE OF SUBSECTIONS (A) THROUGH (D) BELOW (INCLUDING AN EVENT OR
OCCURRENCE THAT CONSTITUTES A CHANGE IN CONTROL UNDER ONE OF SUCH SUBSECTIONS
BUT IS SPECIFICALLY EXEMPTED FROM ANOTHER SUCH SUBSECTION):


 

(A)           THE ACQUISITION BY AN INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”) OF BENEFICIAL OWNERSHIP OF ANY
CAPITAL STOCK OF THE COMPANY IF, AFTER SUCH ACQUISITION, SUCH PERSON
BENEFICIALLY OWNS (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE
EXCHANGE ACT) 30% OR MORE OF EITHER (X) THE THEN-OUTSTANDING SHARES OF COMMON
STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (Y) THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING SECURITIES OF THE COMPANY ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING
SECURITIES”); PROVIDED, HOWEVER, THAT FOR PURPOSES OF THIS SUBSECTION (A), THE
FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE IN CONTROL: (I) ANY
ACQUISITION DIRECTLY FROM THE COMPANY (EXCLUDING AN ACQUISITION PURSUANT TO THE
EXERCISE, CONVERSION OR EXCHANGE OF ANY SECURITY EXERCISABLE FOR, CONVERTIBLE
INTO OR EXCHANGEABLE FOR COMMON STOCK OR VOTING SECURITIES OF THE COMPANY,
UNLESS THE PERSON

 

--------------------------------------------------------------------------------


 

EXERCISING, CONVERTING OR EXCHANGING SUCH SECURITY ACQUIRED SUCH SECURITY
DIRECTLY FROM THE COMPANY OR AN UNDERWRITER OR AGENT OF THE COMPANY), (II) ANY
ACQUISITION BY THE COMPANY, (III) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN
(OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY CORPORATION
CONTROLLED BY THE COMPANY, OR (IV) ANY ACQUISITION BY ANY CORPORATION PURSUANT
TO A TRANSACTION WHICH COMPLIES WITH CLAUSES (I) AND (II) OF SUBSECTION (C) OF
THIS SECTION 1.1; OR

 

(B)           SUCH TIME AS THE CONTINUING DIRECTORS (AS DEFINED BELOW) DO NOT
CONSTITUTE A MAJORITY OF THE BOARD (OR, IF APPLICABLE, THE BOARD OF DIRECTORS OF
A SUCCESSOR CORPORATION TO THE COMPANY), WHERE THE TERM “CONTINUING DIRECTOR”
MEANS AT ANY DATE A MEMBER OF THE BOARD (I) WHO WAS A MEMBER OF THE BOARD ON THE
DATE OF THE EXECUTION OF THIS AGREEMENT OR (II) WHO WAS NOMINATED OR ELECTED
SUBSEQUENT TO SUCH DATE BY AT LEAST A MAJORITY OF THE DIRECTORS WHO WERE
CONTINUING DIRECTORS AT THE TIME OF SUCH NOMINATION OR ELECTION OR WHOSE
ELECTION TO THE BOARD WAS RECOMMENDED OR ENDORSED BY AT LEAST A MAJORITY OF THE
DIRECTORS WHO WERE CONTINUING DIRECTORS AT THE TIME OF SUCH NOMINATION OR
ELECTION; PROVIDED, HOWEVER, THAT THERE SHALL BE EXCLUDED FROM THIS CLAUSE
(II) ANY INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURRED AS A RESULT OF
AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL
OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS,
BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD; OR

 

(C)           THE CONSUMMATION OF A MERGER, CONSOLIDATION, REORGANIZATION,
RECAPITALIZATION OR STATUTORY SHARE EXCHANGE INVOLVING THE COMPANY OR A SALE OR
OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY IN
ONE OR A SERIES OF TRANSACTIONS (A “BUSINESS COMBINATION”), UNLESS, IMMEDIATELY
FOLLOWING SUCH BUSINESS COMBINATION, EACH OF THE FOLLOWING TWO CONDITIONS IS
SATISFIED: (I) THE BENEFICIAL OWNERS OF ALL OR SUBSTANTIALLY ALL OF THE
OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF THE THEN-OUTSTANDING SHARES OF COMMON STOCK AND THE
COMBINED VOTING POWER OF THE THEN-OUTSTANDING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS, RESPECTIVELY, OF THE RESULTING OR
ACQUIRING CORPORATION IN SUCH BUSINESS COMBINATION (WHICH SHALL INCLUDE, WITHOUT
LIMITATION, A CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY
OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR
MORE SUBSIDIARIES) (SUCH RESULTING OR ACQUIRING CORPORATION IS REFERRED TO
HEREIN AS THE “ACQUIRING CORPORATION”) IN SUBSTANTIALLY THE SAME PROPORTIONS AS
THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION, OF THE
OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES,
RESPECTIVELY; AND (II) NO PERSON (EXCLUDING THE ACQUIRING CORPORATION OR ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) MAINTAINED OR SPONSORED BY THE COMPANY
OR BY THE ACQUIRING CORPORATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 30%
OR MORE OF THE THEN OUTSTANDING SHARES OF COMMON STOCK OF THE ACQUIRING
CORPORATION, OR OF THE COMBINED VOTING POWER OF THE THEN-OUTSTANDING SECURITIES
OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS
(EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED PRIOR TO THE BUSINESS
COMBINATION); OR

 

(D)           APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 

2

--------------------------------------------------------------------------------


 


1.2           “CHANGE IN CONTROL DATE” MEANS THE FIRST DATE DURING THE TERM (AS
DEFINED IN SECTION 2) ON WHICH A CHANGE IN CONTROL OCCURS.  ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF (A) A CHANGE IN CONTROL OCCURS,
(B)  THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED PRIOR TO THE DATE
ON WHICH THE CHANGE IN CONTROL OCCURS, AND (C) EITHER (I) SUCH TERMINATION OF
EMPLOYMENT (X) WAS AT THE REQUEST OF A THIRD PARTY WHO HAS TAKEN STEPS
REASONABLY CALCULATED TO EFFECT A CHANGE IN CONTROL OR (Y) OTHERWISE AROSE IN
CONNECTION WITH OR IN ANTICIPATION OF A CHANGE IN CONTROL, OR (II) SUCH
TERMINATION OF EMPLOYMENT OCCURS FOLLOWING THE EXECUTION OF A DEFINITIVE
AGREEMENT FOR SUCH CHANGE IN CONTROL, THEN FOR ALL PURPOSES OF THIS AGREEMENT
THE “CHANGE IN CONTROL DATE” SHALL MEAN THE DATE IMMEDIATELY PRIOR TO THE DATE
OF SUCH TERMINATION OF EMPLOYMENT.


 


1.3           “CAUSE” MEANS:


 

(A)           THE EXECUTIVE’S WILLFUL AND CONTINUED FAILURE TO SUBSTANTIALLY
PERFORM HIS REASONABLE ASSIGNED DUTIES (OTHER THAN ANY SUCH FAILURE RESULTING
FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY FAILURE AFTER THE
EXECUTIVE GIVES NOTICE OF TERMINATION FOR GOOD REASON AND GOOD REASON EXISTS),
WHICH FAILURE IS NOT CURED WITHIN 30 DAYS AFTER A WRITTEN DEMAND FOR SUBSTANTIAL
PERFORMANCE IS RECEIVED BY THE EXECUTIVE FROM THE BOARD OF DIRECTORS OF THE
COMPANY WHICH SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE BOARD OF DIRECTORS
BELIEVES THE EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED THE EXECUTIVE’S DUTIES;

 

(B)           THE EXECUTIVE’S WILLFUL ENGAGEMENT IN ILLEGAL CONDUCT OR GROSS
MISCONDUCT WHICH IS MATERIALLY AND DEMONSTRABLY INJURIOUS TO THE COMPANY; OR

 

(C)           A MATERIAL BREACH BY THE EXECUTIVE OF SECTION           OF THE
EMPLOYMENT AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE OF EVEN DATE HEREWITH
(THE “EMPLOYMENT AGREEMENT”).

 

For purposes of this Section 1.3, no act or failure to act by the Executive
shall be considered “willful” unless it is done, or omitted to be done, in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.

 


1.4           “GOOD REASON” MEANS THE OCCURRENCE, WITHOUT THE EXECUTIVE’S
WRITTEN CONSENT, OF ANY OF THE EVENTS OR CIRCUMSTANCES SET FORTH IN CLAUSES
(A) THROUGH (F) BELOW.  NOTWITHSTANDING THE OCCURRENCE OF ANY SUCH EVENT OR
CIRCUMSTANCE, SUCH OCCURRENCE SHALL NOT BE DEEMED TO CONSTITUTE GOOD REASON IF,
PRIOR TO THE DATE OF TERMINATION SPECIFIED IN THE NOTICE OF TERMINATION (EACH AS
DEFINED IN SECTION 3.2(A)) GIVEN BY THE EXECUTIVE IN RESPECT THEREOF, SUCH EVENT
OR CIRCUMSTANCE HAS BEEN FULLY CORRECTED AND THE EXECUTIVE HAS BEEN REASONABLY
COMPENSATED FOR ANY LOSSES OR DAMAGES RESULTING THEREFROM (PROVIDED THAT SUCH
RIGHT OF CORRECTION BY THE COMPANY SHALL ONLY APPLY TO THE FIRST NOTICE OF
TERMINATION FOR GOOD REASON GIVEN BY THE EXECUTIVE).


 

(A)           THE ASSIGNMENT TO THE EXECUTIVE OF DUTIES INCONSISTENT IN ANY
MATERIAL RESPECT WITH THE EXECUTIVE’S POSITION (INCLUDING STATUS, OFFICES,
TITLES OR REPORTING REQUIREMENTS), AUTHORITY OR RESPONSIBILITIES IN EFFECT
IMMEDIATELY PRIOR TO THE EARLIEST TO OCCUR OF (I) THE CHANGE IN CONTROL DATE,
(II) THE DATE OF THE EXECUTION BY THE COMPANY OF THE INITIAL WRITTEN AGREEMENT
OR INSTRUMENT PROVIDING FOR THE CHANGE IN CONTROL OR (III) THE DATE OF THE

 

3

--------------------------------------------------------------------------------


 

ADOPTION BY THE BOARD OF DIRECTORS OF A RESOLUTION PROVIDING FOR THE CHANGE IN
CONTROL (WITH THE EARLIEST TO OCCUR OF SUCH DATES REFERRED TO HEREIN AS THE
“MEASUREMENT DATE”), OR ANY OTHER ACTION OR OMISSION BY THE COMPANY WHICH
RESULTS IN A MATERIAL DIMINUTION IN SUCH POSITION, AUTHORITY OR
RESPONSIBILITIES;

 

(B)           A REDUCTION IN THE EXECUTIVE’S ANNUAL BASE SALARY OR BONUS
ELIGIBILITY AS IN EFFECT ON THE MEASUREMENT DATE OR AS THE SAME WAS OR MAY BE
INCREASED THEREAFTER FROM TIME TO TIME;

 

(C)           THE FAILURE BY THE COMPANY TO (I) CONTINUE IN EFFECT ANY MATERIAL
COMPENSATION OR BENEFIT PLAN OR PROGRAM (INCLUDING WITHOUT LIMITATION ANY LIFE
INSURANCE, MEDICAL, HEALTH AND ACCIDENT OR DISABILITY PLAN AND ANY VACATION OR
AUTOMOBILE PROGRAM OR POLICY) (A “BENEFIT PLAN”) IN WHICH THE EXECUTIVE
PARTICIPATES OR WHICH IS APPLICABLE TO THE EXECUTIVE IMMEDIATELY PRIOR TO THE
MEASUREMENT DATE, UNLESS AN EQUITABLE ARRANGEMENT (EMBODIED IN AN ONGOING
SUBSTITUTE OR ALTERNATIVE PLAN) HAS BEEN MADE WITH RESPECT TO SUCH PLAN OR
PROGRAM, (II) CONTINUE THE EXECUTIVE’S PARTICIPATION THEREIN (OR IN SUCH
SUBSTITUTE OR ALTERNATIVE PLAN) ON A BASIS NOT MATERIALLY LESS FAVORABLE, IN
TERMS OF THE AMOUNT OF BENEFITS PROVIDED, THAN THE BASIS EXISTING IMMEDIATELY
PRIOR TO THE MEASUREMENT DATE OR (III) AWARD CASH BONUSES TO THE EXECUTIVE IN
AMOUNTS AND IN A MANNER SUBSTANTIALLY CONSISTENT WITH PAST PRACTICE IN LIGHT OF
THE COMPANY’S FINANCIAL PERFORMANCE;

 

(D)           A CHANGE BY THE COMPANY IN THE LOCATION AT WHICH THE EXECUTIVE
PERFORMS HIS PRINCIPAL DUTIES FOR THE COMPANY TO A NEW LOCATION THAT INCREASES
THE EXECUTIVE’S DAILY COMMUTE BY MORE THAN 40 MILES (AS MEASURED IMMEDIATELY
PRIOR TO THE MEASUREMENT DATE); OR A REQUIREMENT BY THE COMPANY THAT THE
EXECUTIVE TRAVEL ON COMPANY BUSINESS TO A SUBSTANTIALLY GREATER EXTENT THAN
REQUIRED IMMEDIATELY PRIOR TO THE MEASUREMENT DATE;

 

(E)           THE FAILURE OF THE COMPANY TO OBTAIN THE AGREEMENT FROM ANY
SUCCESSOR TO THE COMPANY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT, AS
REQUIRED BY SECTION 6.1; OR

 

(F)            ANY FAILURE OF THE COMPANY TO PAY OR PROVIDE TO THE EXECUTIVE ANY
PORTION OF THE EXECUTIVE’S COMPENSATION OR BENEFITS DUE UNDER ANY BENEFIT PLAN
WITHIN SEVEN DAYS OF THE DATE SUCH COMPENSATION OR BENEFITS ARE DUE, OR ANY
MATERIAL BREACH BY THE COMPANY OF THIS AGREEMENT OR ANY EMPLOYMENT AGREEMENT
WITH THE EXECUTIVE.

 

The Executive’s right to terminate his employment for Good Reason shall not be
affected by his incapacity due to physical or mental illness.

 


1.5           “DISABILITY” MEANS THE EXECUTIVE’S ABSENCE FROM THE FULL-TIME
PERFORMANCE OF THE EXECUTIVE’S DUTIES WITH THE COMPANY FOR 180 CONSECUTIVE
CALENDAR DAYS AS A RESULT OF INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS WHICH
IS DETERMINED TO BE TOTAL AND PERMANENT BY A PHYSICIAN SELECTED BY THE COMPANY
OR ITS INSURERS AND ACCEPTABLE TO THE EXECUTIVE OR THE EXECUTIVE’S LEGAL
REPRESENTATIVE.


 


2.             TERM OF AGREEMENT.  THIS AGREEMENT, AND ALL RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL TAKE EFFECT UPON THE EFFECTIVE DATE
AND SHALL EXPIRE UPON THE FIRST TO OCCUR OF (A) THE EXPIRATION OF THE TERM (AS
DEFINED BELOW) IF A CHANGE IN CONTROL HAS NOT OCCURRED DURING THE

 

4

--------------------------------------------------------------------------------


 


TERM, (B) THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY PRIOR
TO THE CHANGE IN CONTROL DATE, (C) THE DATE 24 MONTHS AFTER THE CHANGE IN
CONTROL DATE, IF THE EXECUTIVE IS STILL EMPLOYED BY THE COMPANY AS OF SUCH LATER
DATE (UNLESS THE COMPANY HAS PROVIDED NOTICE OF TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITHIN SUCH 24 MONTH PERIOD IN WHICH CASE THE AGREEMENT SHALL EXPIRE
ON THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY), OR (D) THE
FULFILLMENT BY THE COMPANY OF ALL OF ITS OBLIGATIONS UNDER SECTIONS 4 AND 5.2
AND 5.3 IF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES WITHIN 24
MONTHS (OR AFTER 24 MONTHS IF THE COMPANY PROVIDES NOTICE TO THE EXECUTIVE OF
TERMINATION OF HIS EMPLOYMENT WITHIN SUCH 24 MONTH PERIOD) FOLLOWING THE CHANGE
IN CONTROL DATE.  “TERM” SHALL MEAN THE PERIOD COMMENCING AS OF THE EFFECTIVE
DATE AND CONTINUING IN EFFECT THROUGH                ; PROVIDED, HOWEVER, THAT
COMMENCING ON                 AND EACH                 THEREAFTER, THE TERM
SHALL BE AUTOMATICALLY EXTENDED FOR ONE ADDITIONAL YEAR UNLESS, NOT LATER THAN
90 DAYS PRIOR TO THE SCHEDULED EXPIRATION OF THE TERM (OR ANY EXTENSION
THEREOF), THE COMPANY SHALL HAVE GIVEN THE EXECUTIVE WRITTEN NOTICE THAT THE
TERM WILL NOT BE EXTENDED.


 


3.             EMPLOYMENT STATUS; TERMINATION FOLLOWING CHANGE IN CONTROL.


 


3.1           NOT AN EMPLOYMENT CONTRACT.  THE EXECUTIVE ACKNOWLEDGES THAT THIS
AGREEMENT DOES NOT CONSTITUTE A CONTRACT OF EMPLOYMENT OR IMPOSE ON THE COMPANY
ANY OBLIGATION TO RETAIN THE EXECUTIVE AS AN EMPLOYEE AND THAT THIS AGREEMENT
DOES NOT PREVENT THE EXECUTIVE FROM TERMINATING EMPLOYMENT AT ANY TIME.  IF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES FOR ANY REASON AND
SUBSEQUENTLY A CHANGE IN CONTROL SHALL OCCUR, THE EXECUTIVE SHALL NOT BE
ENTITLED TO ANY BENEFITS HEREUNDER EXCEPT AS OTHERWISE PROVIDED PURSUANT TO
SECTION 1.2.


 


3.2           TERMINATION OF EMPLOYMENT.


 

(A)           IF THE CHANGE IN CONTROL DATE OCCURS DURING THE TERM, ANY
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR BY THE EXECUTIVE
WITHIN 24 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE (OTHER THAN DUE TO THE
DEATH OF THE EXECUTIVE) SHALL BE COMMUNICATED BY A WRITTEN NOTICE TO THE OTHER
PARTY HERETO (THE “NOTICE OF TERMINATION”), GIVEN IN ACCORDANCE WITH SECTION 7. 
ANY NOTICE OF TERMINATION SHALL: (I) INDICATE THE SPECIFIC TERMINATION PROVISION
(IF ANY) OF THIS AGREEMENT RELIED UPON BY THE PARTY GIVING SUCH NOTICE, (II) TO
THE EXTENT APPLICABLE, SET FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT UNDER THE PROVISION SO INDICATED AND (III) SPECIFY THE DATE OF
TERMINATION (AS DEFINED BELOW).  THE EFFECTIVE DATE OF AN EMPLOYMENT TERMINATION
(THE “DATE OF TERMINATION”) SHALL BE THE CLOSE OF BUSINESS ON THE DATE SPECIFIED
IN THE NOTICE OF TERMINATION (WHICH DATE MAY NOT BE LESS THAN 15 DAYS OR MORE
THAN 45 DAYS AFTER THE DATE OF DELIVERY OF SUCH NOTICE OF TERMINATION), IN THE
CASE OF A TERMINATION OTHER THAN ONE DUE TO THE EXECUTIVE’S DEATH, OR THE DATE
OF THE EXECUTIVE’S DEATH, AS THE CASE MAY BE.  IN THE EVENT THE COMPANY FAILS TO
SATISFY THE REQUIREMENTS OF SECTION 3.2(A) REGARDING A NOTICE OF TERMINATION,
THE PURPORTED TERMINATION OF THE EXECUTIVE’S EMPLOYMENT PURSUANT TO SUCH NOTICE
OF TERMINATION SHALL NOT BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT.

 

(B)           THE FAILURE BY THE EXECUTIVE OR THE COMPANY TO SET FORTH IN THE
NOTICE OF TERMINATION ANY FACT OR CIRCUMSTANCE WHICH CONTRIBUTES TO A SHOWING OF
GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT OF THE EXECUTIVE OR THE COMPANY,
RESPECTIVELY, HEREUNDER OR

 

5

--------------------------------------------------------------------------------


 

PRECLUDE THE EXECUTIVE OR THE COMPANY, RESPECTIVELY, FROM ASSERTING ANY SUCH
FACT OR CIRCUMSTANCE IN ENFORCING THE EXECUTIVE’S OR THE COMPANY’S RIGHTS
HEREUNDER.

 

(C)           ANY NOTICE OF TERMINATION FOR CAUSE GIVEN BY THE COMPANY MUST BE
GIVEN WITHIN 90 DAYS OF THE OCCURRENCE OF THE EVENT(S) OR CIRCUMSTANCE(S) WHICH
CONSTITUTE(S) CAUSE.  PRIOR TO ANY NOTICE OF TERMINATION FOR CAUSE BEING GIVEN
(AND PRIOR TO ANY TERMINATION FOR CAUSE BEING EFFECTIVE), THE EXECUTIVE SHALL BE
ENTITLED TO A HEARING BEFORE THE BOARD OF DIRECTORS OF THE COMPANY AT WHICH HE
MAY, AT HIS ELECTION, BE REPRESENTED BY COUNSEL AND AT WHICH HE SHALL HAVE A
REASONABLE OPPORTUNITY TO BE HEARD.  SUCH HEARING SHALL BE HELD ON NOT LESS THAN
15 DAYS PRIOR WRITTEN NOTICE TO THE EXECUTIVE STATING THE BOARD OF DIRECTORS’
INTENTION TO TERMINATE THE EXECUTIVE FOR CAUSE AND STATING IN DETAIL THE
PARTICULAR EVENT(S) OR CIRCUMSTANCE(S) WHICH THE BOARD OF DIRECTORS BELIEVES
CONSTITUTES CAUSE FOR TERMINATION.

 

(D)           ANY NOTICE OF TERMINATION FOR GOOD REASON GIVEN BY THE EXECUTIVE
MUST BE GIVEN WITHIN 90 DAYS OF THE OCCURRENCE OF THE EVENT(S) OR
CIRCUMSTANCE(S) WHICH CONSTITUTE(S) GOOD REASON.

 


4.             BENEFITS TO EXECUTIVE.


 


4.1           STOCK ACCELERATION.  IF THE CHANGE IN CONTROL DATE OCCURS DURING
THE TERM, THEN, EFFECTIVE UPON THE CHANGE IN CONTROL DATE, (A) EACH OUTSTANDING
OPTION TO PURCHASE SHARES OF COMMON STOCK OF THE COMPANY HELD BY THE EXECUTIVE
SHALL VEST AND BECOME IMMEDIATELY EXERCISABLE IN FULL AND SHARES OF COMMON STOCK
OF THE COMPANY RECEIVED UPON EXERCISE OF ANY OPTIONS WILL NO LONGER BE SUBJECT
TO A RIGHT OF REPURCHASE BY THE COMPANY, (B) EACH OUTSTANDING RESTRICTED STOCK
AWARD SHALL BE DEEMED TO BE FULLY VESTED AND WILL NO LONGER BE SUBJECT TO A
RIGHT OF REPURCHASE BY THE COMPANY AND (C) IF THE EXECUTIVE’S EMPLOYMENT IS
THEREAFTER TERMINATED FOR ANY REASON (OTHER THAN BY THE COMPANY FOR CAUSE), THEN
EACH SUCH OPTION (OR ANY OPTION INTO WHICH SUCH OPTION IS CONVERTED, EXCHANGED
OR SUBSTITUTED IN CONNECTION WITH THE CHANGE IN CONTROL) SHALL CONTINUE TO BE
EXERCISABLE BY THE EXECUTIVE (TO THE EXTENT SUCH OPTION WAS EXERCISABLE ON THE
DATE OF TERMINATION) FOR A PERIOD OF SIX MONTHS FOLLOWING THE DATE OF
TERMINATION, NOTWITHSTANDING ANY PROVISION IN ANY APPLICABLE OPTION AGREEMENT TO
THE CONTRARY; PROVIDED HOWEVER THAT IF STOCK OPTIONS HELD GENERALLY BY EMPLOYEES
OF THE COMPANY UNDER THE STOCK OPTION OR STOCK INCENTIVE PLAN UNDER WHICH
EXECUTIVE’S STOCK OPTION WAS GRANTED TERMINATE OR EXPIRE IF NOT EXERCISED UPON,
IMMEDIATELY PRIOR TO OR OTHERWISE IN CONNECTION WITH THE CHANGE IN CONTROL, SUCH
STOCK OPTION HELD BY EXECUTIVE SHALL LIKEWISE TERMINATE OR EXPIRE.


 


4.2           COMPENSATION.  IF THE CHANGE IN CONTROL DATE OCCURS DURING THE
TERM AND THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES WITHIN 24 MONTHS
FOLLOWING THE CHANGE IN CONTROL DATE, THE EXECUTIVE SHALL BE ENTITLED TO THE
FOLLOWING BENEFITS:

 

(a)           Termination Without Cause or for Good Reason.  If the Executive’s
employment with the Company is terminated by the Company (other than for Cause,
Disability or Death) or by the Executive for Good Reason within 24 months
following the Change in Control Date, then the Executive shall be entitled to
the following benefits:

 

6

--------------------------------------------------------------------------------


 

(I)            THE COMPANY SHALL PAY TO THE EXECUTIVE IN A LUMP SUM IN CASH
WITHIN 30 DAYS AFTER THE DATE OF TERMINATION THE AGGREGATE OF THE FOLLOWING
AMOUNTS:

 

(1)           THE SUM OF (A) THE EXECUTIVE’S BASE SALARY THROUGH THE DATE OF
TERMINATION, (B) THE PRODUCT OF (X) THE ANNUAL BONUS PAID OR PAYABLE (INCLUDING
ANY BONUS OR PORTION THEREOF WHICH HAS BEEN EARNED BUT DEFERRED) FOR THE MOST
RECENTLY COMPLETED FISCAL YEAR AND (Y) A FRACTION, THE NUMERATOR OF WHICH IS THE
NUMBER OF DAYS IN THE CURRENT FISCAL YEAR THROUGH THE DATE OF TERMINATION, AND
THE DENOMINATOR OF WHICH IS 365 AND (C) THE AMOUNT OF ANY COMPENSATION
PREVIOUSLY DEFERRED BY THE EXECUTIVE (TOGETHER WITH ANY ACCRUED INTEREST OR
EARNINGS THEREON) AND ANY ACCRUED VACATION PAY, IN EACH CASE TO THE EXTENT NOT
PREVIOUSLY PAID (THE SUM OF THE AMOUNTS DESCRIBED IN CLAUSES (A), (B), AND
(C) SHALL BE HEREINAFTER REFERRED TO AS THE “ACCRUED OBLIGATIONS”); AND

 

(2)           THE AMOUNT EQUAL TO (A) TWO MULTIPLIED BY (B) THE SUM OF (X) THE
EXECUTIVE’S HIGHEST ANNUAL BASE SALARY DURING THE FIVE-YEAR PERIOD PRIOR TO THE
CHANGE IN CONTROL DATE AND (Y) THE EXECUTIVE’S HIGHEST ANNUAL BONUS DURING THE
FIVE-YEAR PERIOD PRIOR TO THE CHANGE IN CONTROL DATE.

 

(II)           FOR 24 MONTHS AFTER THE DATE OF TERMINATION, OR SUCH LONGER
PERIOD AS MAY BE PROVIDED BY THE TERMS OF THE APPROPRIATE PLAN, PROGRAM,
PRACTICE OR POLICY, THE COMPANY SHALL CONTINUE TO PROVIDE BENEFITS TO THE
EXECUTIVE AND THE EXECUTIVE’S FAMILY AT LEAST EQUAL TO THOSE WHICH WOULD HAVE
BEEN PROVIDED TO THEM IF THE EXECUTIVE’S EMPLOYMENT HAD NOT BEEN TERMINATED, IN
ACCORDANCE WITH THE APPLICABLE BENEFIT PLANS IN EFFECT ON THE MEASUREMENT DATE
OR, IF MORE FAVORABLE TO THE EXECUTIVE AND HIS FAMILY, IN EFFECT GENERALLY AT
ANY TIME THEREAFTER WITH RESPECT TO OTHER PEER EXECUTIVES OF THE COMPANY AND ITS
AFFILIATED COMPANIES; PROVIDED, HOWEVER, THAT IF THE EXECUTIVE BECOMES
REEMPLOYED WITH ANOTHER EMPLOYER AND IS ELIGIBLE TO RECEIVE A PARTICULAR TYPE OF
BENEFITS (E.G., HEALTH INSURANCE BENEFITS) FROM SUCH EMPLOYER ON TERMS AT LEAST
AS FAVORABLE TO THE EXECUTIVE AND HIS FAMILY AS THOSE BEING PROVIDED BY THE
COMPANY, THEN THE COMPANY SHALL NO LONGER BE REQUIRED TO PROVIDE THOSE
PARTICULAR BENEFITS TO THE EXECUTIVE AND HIS FAMILY; AND

 

(III)          TO THE EXTENT NOT PREVIOUSLY PAID OR PROVIDED, THE COMPANY SHALL
TIMELY PAY OR PROVIDE TO THE EXECUTIVE ANY OTHER AMOUNTS OR BENEFITS REQUIRED TO
BE PAID OR PROVIDED OR WHICH THE EXECUTIVE IS ELIGIBLE TO RECEIVE FOLLOWING THE
EXECUTIVE’S TERMINATION OF EMPLOYMENT UNDER ANY PLAN, PROGRAM, POLICY, PRACTICE,
CONTRACT OR AGREEMENT OF THE COMPANY AND ITS AFFILIATED COMPANIES (SUCH OTHER
AMOUNTS AND BENEFITS SHALL BE HEREINAFTER REFERRED TO AS THE “OTHER BENEFITS”).

 

(b)           Resignation without Good Reason; Termination for Death or
Disability.  If the Executive voluntarily terminates his employment with the
Company within 24 months following the Change in Control Date, excluding a
termination for Good Reason, or if the Executive’s employment with the Company
is terminated by reason of the Executive’s death or Disability within 24 months
following the Change in Control Date, then the Company shall (i) pay the
Executive (or his estate, if applicable), in a lump sum in cash within 30 days
after the Date of Termination, the Accrued Obligations and (ii) timely pay or
provide to the Executive the Other Benefits.

 

7

--------------------------------------------------------------------------------

 

(c)           Termination for Cause.  If the Company terminates the Executive’s
employment with the Company for Cause within 24 months following the Change in
Control Date, then the Company shall (i) pay the Executive, in a lump sum in
cash within 30 days after the Date of Termination, the sum of (A) the
Executive’s annual base salary through the Date of Termination and (B) the
amount of any compensation previously deferred by the Executive, in each case to
the extent not previously paid, and (ii) timely pay or provide to the Executive
the Other Benefits.

 


4.3           TAXES.


 

(A)           IN THE EVENT THAT THE COMPANY UNDERGOES A “CHANGE IN OWNERSHIP OR
CONTROL” (AS DEFINED BELOW), THE COMPANY SHALL, WITHIN 30 DAYS AFTER EACH DATE
ON WHICH THE EXECUTIVE BECOMES ENTITLED TO RECEIVE (WHETHER OR NOT THEN DUE) A
CONTINGENT COMPENSATION PAYMENT (AS DEFINED BELOW) RELATING TO SUCH CHANGE IN
OWNERSHIP OR CONTROL, DETERMINE AND NOTIFY THE EXECUTIVE (WITH REASONABLE DETAIL
REGARDING THE BASIS FOR ITS DETERMINATIONS) (I) WHICH OF THE PAYMENTS OR
BENEFITS DUE TO THE EXECUTIVE (UNDER THIS AGREEMENT OR OTHERWISE) FOLLOWING SUCH
CHANGE IN OWNERSHIP OR CONTROL CONSTITUTE CONTINGENT COMPENSATION PAYMENTS,
(II) THE AMOUNT, IF ANY, OF THE EXCISE TAX (THE “EXCISE TAX”) PAYABLE PURSUANT
TO SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
BY THE EXECUTIVE WITH RESPECT TO SUCH CONTINGENT COMPENSATION PAYMENT AND
(III) THE AMOUNT OF THE GROSS-UP PAYMENT (AS DEFINED BELOW) DUE TO THE EXECUTIVE
WITH RESPECT TO SUCH CONTINGENT COMPENSATION PAYMENT.  WITHIN 30 DAYS AFTER
DELIVERY OF SUCH NOTICE TO THE EXECUTIVE, THE EXECUTIVE SHALL DELIVER A RESPONSE
TO THE COMPANY (THE “EXECUTIVE RESPONSE”) STATING EITHER (A) THAT HE AGREES WITH
THE COMPANY’S DETERMINATION PURSUANT TO THE PRECEDING SENTENCE OR (B) THAT HE
DISAGREES WITH SUCH DETERMINATION, IN WHICH CASE HE SHALL INDICATE WHICH PAYMENT
AND/OR BENEFITS SHOULD BE CHARACTERIZED AS A CONTINGENT COMPENSATION PAYMENT,
THE AMOUNT OF THE EXCISE TAX WITH RESPECT TO SUCH CONTINGENT COMPENSATION
PAYMENT AND THE AMOUNT OF THE GROSS-UP PAYMENT DUE TO THE EXECUTIVE WITH RESPECT
TO SUCH CONTINGENT COMPENSATION PAYMENT.  THE AMOUNT AND CHARACTERIZATION OF ANY
ITEM IN THE EXECUTIVE RESPONSE SHALL BE FINAL; PROVIDED, HOWEVER, THAT IN THE
EVENT THAT THE EXECUTIVE FAILS TO DELIVER AN EXECUTIVE RESPONSE ON OR BEFORE THE
REQUIRED DATE, THE COMPANY’S INITIAL DETERMINATION SHALL BE FINAL.  WITHIN 90
DAYS AFTER THE DUE DATE OF EACH CONTINGENT COMPENSATION PAYMENT TO THE
EXECUTIVE, THE COMPANY SHALL PAY TO THE EXECUTIVE, IN CASH, THE GROSS-UP PAYMENT
WITH RESPECT TO SUCH CONTINGENT COMPENSATION PAYMENT, IN THE AMOUNT DETERMINED
PURSUANT TO THIS SECTION 4.3.

 

(B)           FOR PURPOSES OF THIS SECTION 4.3, THE FOLLOWING TERMS SHALL HAVE
THE FOLLOWING RESPECTIVE MEANINGS:

 

(I)            “CHANGE IN OWNERSHIP OR CONTROL” SHALL MEAN A CHANGE IN THE
OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY OR IN THE OWNERSHIP OF A
SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY DETERMINED IN ACCORDANCE WITH
SECTION 280G(B)(2) OF THE CODE.

 

(II)           “CONTINGENT COMPENSATION PAYMENT” SHALL MEAN ANY PAYMENT (OR
BENEFIT) IN THE NATURE OF COMPENSATION THAT IS MADE OR MADE AVAILABLE (UNDER
THIS AGREEMENT OR OTHERWISE) TO A “DISQUALIFIED INDIVIDUAL” (AS DEFINED IN
SECTION 280G(C) OF THE CODE) AND THAT IS CONTINGENT (WITHIN THE MEANING OF
SECTION 280G(B)(2)(A)(I) OF THE CODE) ON A CHANGE IN OWNERSHIP OR CONTROL OF THE
COMPANY.

 

8

--------------------------------------------------------------------------------


 

(III)          “GROSS-UP PAYMENT” SHALL MEAN AN AMOUNT EQUAL TO THE SUM OF
(I) THE AMOUNT OF THE EXCISE TAX PAYABLE WITH RESPECT TO A CONTINGENT
COMPENSATION PAYMENT AND (II) THE AMOUNT NECESSARY TO PAY ALL ADDITIONAL TAXES
IMPOSED ON (OR ECONOMICALLY BORNE BY) THE EXECUTIVE (INCLUDING THE EXCISE TAXES,
STATE AND FEDERAL INCOME TAXES AND ALL APPLICABLE EMPLOYMENT TAXES) ATTRIBUTABLE
TO THE RECEIPT OF SUCH GROSS-UP PAYMENT.  FOR PURPOSES OF THE PRECEDING
SENTENCE, ALL TAXES ATTRIBUTABLE TO THE RECEIPT OF THE GROSS-UP PAYMENT SHALL BE
COMPUTED ASSUMING THE APPLICATION OF THE MAXIMUM TAX RATES PROVIDED BY LAW.

 


4.4           MITIGATION.  THE EXECUTIVE SHALL NOT BE REQUIRED TO MITIGATE THE
AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR IN THIS SECTION 4 BY SEEKING
OTHER EMPLOYMENT OR OTHERWISE. FURTHER, EXCEPT AS PROVIDED IN
SECTION 4.2(A)(II), THE AMOUNT OF ANY PAYMENT OR BENEFITS PROVIDED FOR IN THIS
SECTION 4 SHALL NOT BE REDUCED BY ANY COMPENSATION EARNED BY THE EXECUTIVE AS A
RESULT OF EMPLOYMENT BY ANOTHER EMPLOYER, BY RETIREMENT BENEFITS, BY OFFSET
AGAINST ANY AMOUNT CLAIMED TO BE OWED BY THE EXECUTIVE TO THE COMPANY OR
OTHERWISE.


 


4.5           OUTPLACEMENT SERVICES.  IN THE EVENT THE EXECUTIVE IS TERMINATED
BY THE COMPANY (OTHER THAN FOR CAUSE, DISABILITY OR DEATH), OR THE EXECUTIVE
TERMINATES EMPLOYMENT FOR GOOD REASON, WITHIN 24 MONTHS FOLLOWING THE CHANGE IN
CONTROL DATE, THE COMPANY SHALL PROVIDE OUTPLACEMENT SERVICES THROUGH ONE OR
MORE OUTSIDE FIRMS OF THE EXECUTIVE’S CHOOSING UP TO AN AGGREGATE AMOUNT EQUAL
TO 15 PERCENT OF THE EXECUTIVE’S ANNUAL BASE SALARY, WITH SUCH SERVICES TO
EXTEND UNTIL THE EARLIER OF (I) 12 MONTHS FOLLOWING THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT OR (II) THE DATE THE EXECUTIVE SECURES FULL TIME
EMPLOYMENT.


 


4.6           SIX MONTH DELAY.  IF ANY PAYMENT, COMPENSATION OR OTHER BENEFIT
PROVIDED TO THE EXECUTIVE IN CONNECTION WITH HIS EMPLOYMENT TERMINATION IS
DETERMINED, IN WHOLE OR IN PART, TO CONSTITUTE “NONQUALIFIED DEFERRED
COMPENSATION” WITHIN THE MEANING OF SECTION 409A AND THE EXECUTIVE IS A
SPECIFIED EMPLOYEE AS DEFINED IN SECTION 409A(2)(B)(I), NO PART OF SUCH PAYMENTS
SHALL BE PAID BEFORE THE DAY THAT IS SIX (6) MONTHS PLUS ONE (1) DAY AFTER THE
DATE OF HIS TERMINATION (THE “NEW PAYMENT DATE”).  IN THE CASE OF WELFARE
BENEFIT CONTINUATION, THE COMPANY SHALL USE ITS BEST EFFORTS TO ENABLE EXECUTIVE
TO OBTAIN SUCH BENEFITS AT EXECUTIVE’S EXPENSE PRIOR TO THE NEW PAYMENT DATE. 
THE AGGREGATE OF ANY PAYMENTS THAT OTHERWISE WOULD HAVE BEEN PAID TO THE
EXECUTIVE (OR ON EXECUTIVE’S BEHALF) DURING THE PERIOD BETWEEN THE DATE OF HIS
TERMINATION AND THE NEW PAYMENT DATE SHALL BE PAID TO THE EXECUTIVE IN A LUMP
SUM ON SUCH NEW PAYMENT DATE.  THEREAFTER, ANY PAYMENTS THAT REMAIN OUTSTANDING
AS OF THE DAY IMMEDIATELY FOLLOWING THE NEW PAYMENT DATE SHALL BE PAID WITHOUT
DELAY OVER THE TIME PERIOD ORIGINALLY SCHEDULED, IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT.


 


5.             DISPUTES.


 


5.1           SETTLEMENT OF DISPUTES; ARBITRATION.  ALL CLAIMS BY THE EXECUTIVE
FOR BENEFITS UNDER THIS AGREEMENT SHALL BE DIRECTED TO AND DETERMINED BY THE
BOARD OF DIRECTORS OF THE COMPANY AND SHALL BE IN WRITING.  ANY DENIAL BY THE
BOARD OF DIRECTORS OF A CLAIM FOR BENEFITS UNDER THIS AGREEMENT SHALL BE
DELIVERED TO THE EXECUTIVE IN WRITING AND SHALL SET FORTH THE SPECIFIC REASONS
FOR THE DENIAL AND THE SPECIFIC PROVISIONS OF THIS AGREEMENT RELIED UPON.  THE
BOARD OF DIRECTORS SHALL AFFORD A REASONABLE OPPORTUNITY TO THE EXECUTIVE FOR A
REVIEW OF THE DECISION DENYING A CLAIM.  ANY FURTHER DISPUTE OR CONTROVERSY
ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY
BY ARBITRATION IN BOSTON, MASSACHUSETTS, IN

 

9

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION THEN IN
EFFECT.  JUDGMENT MAY BE ENTERED ON THE ARBITRATOR’S AWARD IN ANY COURT HAVING
JURISDICTION.


 


5.2           EXPENSES.  THE COMPANY AGREES TO PAY AS INCURRED, TO THE FULL
EXTENT PERMITTED BY LAW, ALL LEGAL, ACCOUNTING AND OTHER FEES AND EXPENSES WHICH
THE EXECUTIVE MAY REASONABLY INCUR AS A RESULT OF ANY CLAIM OR CONTEST BY THE
COMPANY OR OTHERS, OR ANY BONA FIDE CLAIM OR CONTEST BY THE EXECUTIVE, REGARDING
THE VALIDITY OR ENFORCEABILITY OF, OR LIABILITY UNDER, ANY PROVISION OF THIS
AGREEMENT OR ANY GUARANTEE OF PERFORMANCE THEREOF (INCLUDING AS A RESULT OF ANY
CONTEST BY THE EXECUTIVE REGARDING THE AMOUNT OF ANY PAYMENT OR BENEFITS
PURSUANT TO THIS AGREEMENT), PLUS IN EACH CASE INTEREST ON ANY DELAYED PAYMENT
AT THE APPLICABLE FEDERAL RATE PROVIDED FOR IN SECTION 7872(F)(2)(A) OF THE
CODE, PROVIDED THAT THE EXECUTIVE SHALL REIMBURSE ANY FEES AND EXPENSES TO THE
EXTENT ANY SUCH CLAIM OR CONTEST IS NOT RESOLVED IN FAVOR OF THE EXECUTIVE,
PROVIDED FURTHER THAT NOTWITHSTANDING THE FORGOING, THE EXECUTIVE SHALL NOT BE
REQUIRED TO REIMBURSE ANY FEES AND EXPENSES IF SUCH CLAIM OR CONTEST RELATES TO
TERMINATION BY THE EXECUTIVE FOR GOOD REASON


 


5.3           COMPENSATION DURING A DISPUTE.  IF THE CHANGE IN CONTROL DATE
OCCURS DURING THE TERM AND THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
TERMINATES WITHIN 24 MONTHS FOLLOWING THE CHANGE IN CONTROL DATE, AND THE RIGHT
OF THE EXECUTIVE TO RECEIVE BENEFITS UNDER SECTION 4 (OR THE AMOUNT OR NATURE OF
THE BENEFITS TO WHICH HE IS ENTITLED TO RECEIVE) ARE THE SUBJECT OF A DISPUTE
BETWEEN THE COMPANY AND THE EXECUTIVE, THE COMPANY SHALL CONTINUE (A) TO PAY TO
THE EXECUTIVE HIS BASE SALARY IN EFFECT AS OF THE MEASUREMENT DATE AND (B) TO
PROVIDE BENEFITS TO THE EXECUTIVE AND THE EXECUTIVE’S FAMILY AT LEAST EQUAL TO
THOSE WHICH WOULD HAVE BEEN PROVIDED TO THEM, IF THE EXECUTIVE’S EMPLOYMENT HAD
NOT BEEN TERMINATED, IN ACCORDANCE WITH THE APPLICABLE BENEFIT PLANS IN EFFECT
ON THE MEASUREMENT DATE, UNTIL SUCH DISPUTE IS RESOLVED EITHER BY MUTUAL WRITTEN
AGREEMENT OF THE PARTIES OR BY AN ARBITRATOR’S AWARD PURSUANT TO SECTION 5.1. 
FOLLOWING THE RESOLUTION OF SUCH DISPUTE, THE SUM OF THE PAYMENTS MADE TO THE
EXECUTIVE UNDER CLAUSE (A) OF THIS SECTION 5.3 SHALL BE DEDUCTED FROM ANY CASH
PAYMENT WHICH THE EXECUTIVE IS ENTITLED TO RECEIVE PURSUANT TO SECTION 4; AND IF
SUCH SUM EXCEEDS THE AMOUNT OF THE CASH PAYMENT WHICH THE EXECUTIVE IS ENTITLED
TO RECEIVE PURSUANT TO SECTION 4, THE EXCESS OF SUCH SUM OVER THE AMOUNT OF SUCH
PAYMENT SHALL BE REPAID (WITH INTEREST AT THE APPLICABLE FEDERAL RATE PROVIDED
FOR IN SECTION 7872(F)(2)(A) OF THE CODE) BY THE EXECUTIVE TO THE COMPANY WITHIN
60 DAYS OF THE RESOLUTION OF SUCH DISPUTE.


 


6.             SUCCESSORS.


 


6.1           SUCCESSOR TO COMPANY.  THE COMPANY SHALL REQUIRE ANY SUCCESSOR
(WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY EXPRESSLY TO
ASSUME AND AGREE TO PERFORM THIS AGREEMENT TO THE SAME EXTENT THAT THE COMPANY
WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  FAILURE
OF THE COMPANY TO OBTAIN AN ASSUMPTION OF THIS AGREEMENT AT OR PRIOR TO THE
EFFECTIVENESS OF ANY SUCCESSION SHALL BE A BREACH OF THIS AGREEMENT AND SHALL
CONSTITUTE GOOD REASON IF THE EXECUTIVE ELECTS TO TERMINATE EMPLOYMENT, EXCEPT
THAT FOR PURPOSES OF IMPLEMENTING THE FOREGOING, THE DATE ON WHICH ANY SUCH
SUCCESSION BECOMES EFFECTIVE SHALL BE DEEMED THE DATE OF TERMINATION.  AS USED
IN THIS AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS DEFINED ABOVE AND ANY
SUCCESSOR TO ITS BUSINESS OR ASSETS AS AFORESAID WHICH ASSUMES AND AGREES TO
PERFORM THIS AGREEMENT, BY OPERATION OF LAW OR OTHERWISE.

 

10

--------------------------------------------------------------------------------


 


6.2           SUCCESSOR TO EXECUTIVE.  THIS AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE ENFORCEABLE BY THE EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES,
EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES, DEVISEES AND
LEGATEES.  IF THE EXECUTIVE SHOULD DIE WHILE ANY AMOUNT WOULD STILL BE PAYABLE
TO THE EXECUTIVE OR HIS FAMILY HEREUNDER IF THE EXECUTIVE HAD CONTINUED TO LIVE,
ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT TO THE EXECUTORS, PERSONAL REPRESENTATIVES OR
ADMINISTRATORS OF THE EXECUTIVE’S ESTATE.


 


7.             NOTICE.  ALL NOTICES, INSTRUCTIONS AND OTHER COMMUNICATIONS GIVEN
HEREUNDER OR IN CONNECTION HEREWITH SHALL BE IN WRITING.  ANY SUCH NOTICE,
INSTRUCTION OR COMMUNICATION SHALL BE SENT EITHER (I) BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, OR (II) PREPAID VIA A REPUTABLE
NATIONWIDE OVERNIGHT COURIER SERVICE, IN EACH CASE ADDRESSED TO THE COMPANY, AT
111 LOCKE DRIVE, MARLBOROUGH, MA 01752, AND TO THE EXECUTIVE AT THE EXECUTIVE’S
ADDRESS INDICATED ON THE SIGNATURE PAGE OF THIS AGREEMENT (OR TO SUCH OTHER
ADDRESS AS EITHER THE COMPANY OR THE EXECUTIVE MAY HAVE FURNISHED TO THE OTHER
IN WRITING IN ACCORDANCE HEREWITH).  ANY SUCH NOTICE, INSTRUCTION OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN DELIVERED FIVE BUSINESS DAYS AFTER IT
IS SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID, OR ONE BUSINESS DAY AFTER IT IS SENT VIA A REPUTABLE NATIONWIDE
OVERNIGHT COURIER SERVICE. EITHER PARTY MAY GIVE ANY NOTICE, INSTRUCTION OR
OTHER COMMUNICATION HEREUNDER USING ANY OTHER MEANS, BUT NO SUCH NOTICE,
INSTRUCTION OR OTHER COMMUNICATION SHALL BE DEEMED TO HAVE BEEN DULY DELIVERED
UNLESS AND UNTIL IT ACTUALLY IS RECEIVED BY THE PARTY FOR WHOM IT IS INTENDED.


 


8.             MISCELLANEOUS.


 


8.1           EMPLOYMENT BY SUBSIDIARY.  FOR PURPOSES OF THIS AGREEMENT, THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL NOT BE DEEMED TO HAVE TERMINATED
SOLELY AS A RESULT OF THE EXECUTIVE CONTINUING TO BE EMPLOYED BY A WHOLLY-OWNED
SUBSIDIARY OF THE COMPANY.


 


8.2           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT.


 


8.3           INJUNCTIVE RELIEF.  THE COMPANY AND THE EXECUTIVE AGREE THAT ANY
BREACH OF THIS AGREEMENT BY THE COMPANY IS LIKELY TO CAUSE THE EXECUTIVE
SUBSTANTIAL AND IRREVOCABLE DAMAGE AND THEREFORE, IN THE EVENT OF ANY SUCH
BREACH, IN ADDITION TO SUCH OTHER REMEDIES WHICH MAY BE AVAILABLE, THE EXECUTIVE
SHALL HAVE THE RIGHT TO SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF.


 


8.4           GOVERNING LAW.  THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.


 


8.5           WAIVERS.  NO WAIVER BY THE EXECUTIVE AT ANY TIME OF ANY BREACH OF,
OR COMPLIANCE WITH, ANY PROVISION OF THIS AGREEMENT TO BE PERFORMED BY THE
COMPANY SHALL BE DEEMED A WAIVER OF THAT OR ANY OTHER PROVISION AT ANY
SUBSEQUENT TIME.

 

11

--------------------------------------------------------------------------------


 


8.6           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT BOTH OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


8.7           TAX WITHHOLDING.  ANY PAYMENTS PROVIDED FOR HEREUNDER SHALL BE
PAID NET OF ANY APPLICABLE TAX WITHHOLDING REQUIRED UNDER FEDERAL, STATE OR
LOCAL LAW.


 


8.8           ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE EMPLOYMENT
AGREEMENT BETWEEN THE COMPANY AND THE EXECUTIVE OF EVEN DATE HEREWITH, SETS
FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT
MATTER CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS, PROMISES,
COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR WARRANTIES, WHETHER
ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE OF ANY PARTY HERETO
IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN.  FOR THE AVOIDANCE OF DOUBT,
EXCEPT AS SPECIFICALLY DESCRIBED HEREIN IN SECTION 4.1, THE STOCK OPTIONS AND
RESTRICTED STOCK AWARDS HELD BY EXECUTIVE SHALL CONTINUE TO BE GOVERNED BY THE
APPLICABLE STOCK OPTION OR STOCK INCENTIVE PLAN UNDER WHICH THEY WERE GRANTED OR
ISSUED (OR ANY SUCCESSOR PLAN THERETO) AND ANY RELATED STOCK OPTION OR
RESTRICTED STOCK AGREEMENT, AS THE SAME MAY BE AMENDED OR MODIFIED.


 


8.9           AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE EXECUTIVE.


 


8.10         EXECUTIVE’S ACKNOWLEDGEMENTS.  THE EXECUTIVE ACKNOWLEDGES THAT HE:
(A) HAS READ THIS AGREEMENT; (B) HAS BEEN REPRESENTED IN THE PREPARATION,
NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF THE EXECUTIVE’S
OWN CHOICE OR HAS VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL; (C) UNDERSTANDS THE
TERMS AND CONSEQUENCES OF THIS AGREEMENT; AND (D) UNDERSTANDS THAT THE LAW FIRM
OF WILMER CUTLER PICKERING HALE AND DORR LLP IS ACTING AS COUNSEL TO THE COMPANY
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND IS NOT
ACTING AS COUNSEL FOR THE EXECUTIVE.


 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

 

SEPRACOR INC.

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Name of Executive]

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------

 

SEPRACOR INC.

 

December 23, 2008

 

[Name]

[Address]

 

Dear [Name]:

 

In order to ensure compliance with Section 409A of the Internal Revenue Code of
1986, as amended, Sepracor Inc., a Delaware corporation (the “Company”), and you
hereby agree to amend the Executive Retention Agreement dated as of
[                 ] by and between the Company and you (the “Retention
Agreement”), as set forth on Exhibit A hereto, and to further amend the Amended
and Restated Employment Agreement dated as of November 6, 2008 by and between
the Company and you (the “Employment Agreement”), as set forth on Exhibit B
hereto.

 

Except as modified by this letter, all other terms and conditions of the
Retention Agreement and Employment Agreement shall remain in full force and
effect.  This letter may be executed in counterparts, each of which shall be
deemed to be an original, and all of which shall constitute one and the same
document.

 

 

 

Very truly yours,

 

 

 

 

 

 

SEPRACOR INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Adrian Adams

 

 

 

Name: Adrian Adams

 

 

 

Title: President and Chief Executive Officer

Acknowledged and agreed:

 

 

 

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Retention Agreement

 

1.               Section 1.1. of the Retention Agreement be and hereby is
amended by deleting the first paragraph in its entirety and inserting the
following in lieu thereof:

 

 “1.1                        “Change in Control” means an event or occurrence
set forth in any one or more of subsections (a) through (d) below (including an
event or occurrence that constitutes a Change in Control under one of such
subsections but is specifically exempted from another such subsection), provided
that such event constitutes a “change in control event” within the meaning of
Section 409A (as defined below):”

 

2.               Section 4.1 of the Retention Agreement be and hereby is deleted
in its entirety and the following is inserted in lieu thereof:

 

“4.1                           “Stock Acceleration.  If the Change in Control
Date occurs during the Term, then, effective upon the Change in Control Date,
(a) each outstanding option to purchase shares of Common Stock of the Company
held by the Executive shall vest and become immediately exercisable in full and
shares of Common Stock of the Company received upon exercise of any options will
no longer be subject to a right of repurchase by the Company, (b) each
outstanding restricted stock award shall be deemed to be fully vested and will
no longer be subject to a right of repurchase by the Company and (c) if the
Executive’s employment is thereafter terminated for any reason (other than by
the Company for Cause), then each such option (or any option into which such
option is converted, exchanged or substituted in connection with the Change in
Control) shall continue to be exercisable by the Executive (to the extent such
option was exercisable on the Date of Termination) for a period of six months
following the Date of Termination, notwithstanding any provision in any
applicable option agreement to the contrary but not later than the expiration
date of the option; provided however that if stock options held generally by
employees of the Company under the stock option or stock incentive plan under
which Executive’s stock option was granted terminate or expire if not exercised
upon, immediately prior to or otherwise in connection with the Change in
Control, such stock option held by Executive shall likewise terminate or
expire.”

 

3.               Section 4.2(a)(i)(2) of the Retention Agreement be and hereby
is deleted in its entirety and the following is inserted in lieu thereof:

 

“(2)                            the amount equal to (A) two multiplied by
(B) the sum of (x) the Executive’s highest annual base salary during the
five-year period prior to the Change in Control Date and (y) the Executive’s
highest annual bonus during the five-year period prior to the Change in Control
Date, provided, however, that if the Executive is terminated prior to the
Closing of the Change in Control and the Executive is entitled to these payments
solely pursuant to the second sentence of Section 1.2 hereof, then the amount
payable pursuant to this subsection shall be paid over the 24-month period
commencing 30 days following the date of termination in accordance with the
Company’s regular payroll practices.”

 

4.               Section 4.3(a) of the Retention Agreement be and hereby is
amended by deleting the last sentence in its entirety and inserting the
following in lieu thereof:

 

“Within 90 days after the due date of each Contingent Compensation Payment to
the Executive but no later than the end of the year following the year in which
the Executive paid

 

--------------------------------------------------------------------------------


 

the Excise Tax, the Company shall pay to the Executive, in cash, the Gross-Up
Payment with respect to such Contingent Compensation Payment, in the amount
determined pursuant to this Section 4.3.”

 

5.               Section 4.6 of the Retention Agreement be and hereby is deleted
in its entirety and the following is inserted in lieu thereof:

 

“4.6                           Payments Subject to Section 409A.  Any severance
payments or benefits under Section 4 of the Agreement shall begin only upon the
date of Executive’s “separation from service” (determined as set forth below)
which occurs on or after the date of termination of employment.  The following
rules shall apply with respect to distribution of the payments and benefits, if
any, to be provided to Executive under Section 4 of the Agreement:

 

(a)                                  It is intended that each installment of the
severance payments and benefits provided under the Agreement shall be treated as
a separate “payment” for purposes of Section 409A of the Internal Revenue Code
and the guidance issued thereunder (“Section 409A”).  Neither the Company nor
the Executive shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409A.

 

(b)                                 If, as of the date of Executive’s
“separation from service” from the Company, Executive is not a “specified
employee” (within the meaning of Section 409A), then each installment of the
severance payments and benefits shall be made on the dates and terms set forth
in the Agreement.

 

(c)                                  If, as of the date of Executive’s
“separation from service” from the Company, Executive is a “specified employee”
(within the meaning of Section 409A), then:

 

(i)                                     Each installment of the severance
payments and benefits due under the Agreement that, in accordance with the dates
and terms set forth herein, will in all circumstances, regardless of when the
separation from service occurs, be paid within the short-term deferral period
(as defined under Section 409A) shall be treated as a short-term deferral within
the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A; and

 

(ii)                                  Each installment of the severance payments
and benefits due under the Agreement that is not described in paragraph
(c)(i) above and that would, absent this subparagraph, be paid within the
six-month period following Executive’s “separation from service” from the
Company shall not be paid until the date that is six months and one day after
such separation from service (or, if earlier, Executive’s death), with any such
installments that are required to be delayed being accumulated during the
six-month period and paid in a lump sum on the date that is six months and one
day following Executive’s separation from service and any subsequent
installments, if any, being paid in accordance with the dates and terms set
forth herein; provided, however, that the preceding provisions of this sentence
shall not apply to any installment of severance payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service).  Any
installments that qualify for the exception under Treasury Regulation
Section 1.409A-1(b)(9)(iii) must be paid no later than the last day of
Executive’s second taxable year following the taxable year in which the
separation from service occurs.

 

--------------------------------------------------------------------------------


 

(d)                                 The determination of whether and when
Executive’s separation from service from the Company has occurred shall be made
and in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-1(h).  Solely for purposes of this paragraph
(d), “Company” shall include all persons with whom the Company would be
considered a single employer as determined under Treasury Regulation
Section 1.409A-1(h)(3).

 

(e)                                  All reimbursements and in-kind benefits
provided under the Agreement shall be made or provided in accordance with the
requirements of Section 409A to the extent that such reimbursements or in-kind
benefits are subject to Section 409A, including, where applicable, the
requirements that (A) any reimbursement is for expenses incurred during
Executive’s lifetime (or during a shorter period of time specified in this
Agreement), (B) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (C) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred and (D) the right to reimbursement is not subject to set off
or liquidation or exchange for any other benefit.”

 

6.               Section 5.3 of the Retention Agreement by and hereby is amended
by adding the following at the end of the paragraph:

 

“Notwithstanding the foregoing, if the continued payment of base salary and/or
continued provision of benefits to Executive pending resolution of any dispute
would cause the Executive to become subject to penalties, interest or other
adverse tax consequences under Section 409A, then (i) the Executive shall be
entitled to the payments and benefits at the time and in the manner set forth in
Section 4 hereof and (ii) following the resolution of the dispute if the
payments made and/or benefits provided to the Executive under clause (i) exceed
the amount that the Executive is entitled to receive pursuant to Section 4, the
excess of such amount shall be repaid (with interest at the applicable Federal
rate provided for in Section 7872(f)(2)(A) of the Code) by the Executive to the
Company within 60 days of the resolution of the dispute.”

 

7.               Section 7 of the Retention Agreement be and hereby is amended
by deleting “111 Locke Drive” and replacing it with “84 Waterford Drive”.

 

--------------------------------------------------------------------------------
